Title: From George Washington to the Orange County Committee of Safety, 14 July 1776
From: Washington, George
To: Orange County Committee of Safety



Gentlemen
Head-Quarters N. Yk July 14th 1776

Nothing can be more pleaseing than on all Occasions to see the people ready to fly to the protection of any part of the Country where there is any danger from the Enemy, but at this extreem busy season I cannot recommend your keeping the Regiment embodied, it would be well to notify them all to be ready at a moments warning to Assemble at any place they may be call’d too, Every precaution ought to be taken to prevent the Men of War from geting any supplies of fresh Provision or keeping up any intercourse or Correspondence with the disaffected Inhabitants; shall be much obliged for timely Information of every Manœver of the ships & tenders up the River, & hope that every necessary Step will be taken to prevent any of

our Vessels falling into their hands. I am Gentlemen wt. Esteem Your Most Hume servt

G.W.

